 
 
I 
111th CONGRESS
2d Session
H. R. 5122 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2010 
Mr. Hinojosa (for himself, Mr. Frank of Massachusetts, Ms. Waters, Mr. Pastor of Arizona, Mr. Clay, Mr. Ellison, Mr. Luján, Mr. Wilson of Ohio, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize appropriations for the Housing Assistance Council. 
 
 
1.Short titleThis Act may be cited as the Housing Assistance Council Program Reauthorization Act of 2010. 
2.Assistance to Housing Assistance Council 
(a)UseThe Secretary of Housing and Urban Development may provide financial assistance to the Housing Assistance Council for use by such Council to develop the ability and capacity of community-based housing development organizations to undertake community development and affordable housing projects and programs in rural areas. Assistance provided by the Secretary under this section may be used by the Housing Assistance Council for— 
(1)technical assistance, training, support, and advice to develop the business and administrative capabilities of rural community-based housing development organizations; 
(2)loans, grants, or other financial assistance to rural community-based housing development organizations to carry out community development and affordable housing activities for low- and moderate-income families; and 
(3)such other activities as may be determined by the Housing Assistance Council. 
(b)Authorization of appropriationsThere is authorized to be appropriated for financial assistance under this section for the Housing Assistance Council— 
(1)$10,000,000 for fiscal year 2012; and 
(2)$15,000,000 for each of fiscal years 2013, 2014, 2015, 2016, and 2017. 
 
